Citation Nr: 0900950	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on a period of active duty for training 
(ACDUTRA) in August 1955, and on a period of active duty from 
April 1956 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's current left knee disorder, diagnosed as 
status post total knee arthroplasty, is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident occurring during his military 
service.

2.  In January 2008, prior to the promulgation of a decision 
by the Board, the veteran withdrew his appeal of the issue of 
an increased initial disability rating for bilateral hearing 
loss.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of an increased initial disability 
rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's March 2005 letter advised the veteran of the foregoing 
elements of the notice requirements.  Notice was also 
provided in RO's April 2007 letter to the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim). 

With respect to the Dingess requirements, in April 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In making this 
determination, the Board notes that the veteran has withdrawn 
the issue of an increased initial disability rating for 
bilateral hearing loss.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As for his claim seeking service connection 
for a left knee disorder, a medical opinion concerning the 
etiology of this condition is not needed in this matter.  In 
making this determination, the Board finds that there is no 
indication in the record that the veteran's current left knee 
disorder is associated with his military service, or any 
incident therein. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  No complaints of or treatment for a left knee 
disorder is shown during service.  Moreover, as indicated 
below, multiple inservice physical examinations noted 
findings of normal lower extremities.  In addition, the first 
evidence of a left knee disorder is not shown for over twenty 
years after the veteran's discharge from the service, and 
there is no indication that his current left knee disorder is 
associated with the veteran's service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I. Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran contends that he injured his left knee jumping 
into a ditch during a rocket attack while stationed at the 
DaNang Air Base in 1971.  He stated that he jammed both feet 
when he jumped into the ditch.  Historically, the veteran 
served on ACDUTRA in August 1955, and on a period of active 
duty from April 1956 to July 1977.  A treatment record dated 
in July 1970 reports that the veteran injured the ball of his 
right foot when he landed on the ball of his foot.  The x-ray 
was negative.  An ace bandage and crutches were issued and he 
was assigned light duty.  The remainder of the veteran's 
service treatment records are negative for any complaints or 
findings of a right foot or left knee disorder.  Physical 
examinations, performed in September 1966, December 1970, and 
May 1972, as well as his April 1977 separation examination, 
all noted that his lower extremities were normal.  

Although the service medical records are negative for any 
evidence a left knee disorder, service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

The first post service treatment or complaint relating to the 
veteran's left knee is contained in a VA physical examination 
report, dated in March 1995, which noted findings of 1+ 
subpatellar crepitus, without pain in the left knee.  

A treatment report, dated in September 2003, noted that the 
veteran reported that the problem with his left knee started 
a "couple of months ago."  It also noted that he had this 
problem before in Vietnam.  The veteran stated that he 
injured both his knees in Vietnam, but did not have any 
trouble until 2002, when he had some problems with his right 
knee.  A subsequent magnetic resonance imaging on the left 
knee, performed in September 2003, revealed an impression of 
an oblique tear of the posterior horn of the medial meniscus, 
free edge tear of the body of the medial meniscus, near 
complete loss of the articular cartilage of the medial 
compartment with a questionable small osteochondral defect of 
the mid portion of the medial femoral condyle, and small 
joint effusion.  

A treatment report dated in November 2004, noted the 
veteran's history of an injury to both of his knees from 
jumping into a ditch in 1971.  The veteran reported that his 
left knee remained sore for a more extended time than his 
right knee.  Subsequent records revealed that the veteran 
underwent a total left knee arthroplasty in January 2005.

In the instant case, the evidence shows that the veteran is 
currently status post left total knee arthroplasty.  
Nevertheless, complaints of or treatment for a left knee 
disorder is not shown until March 1995, and there is no 
competent medical evidence that the veteran's current left 
knee disorder is related to his military service.  See 
Hickson, 12 Vet. App. at 253.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304 (2008); see Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question that must be decided based on all the 
evidence in the individual case.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).  Nevertheless, a veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Accordingly, while his statements are competent to report his 
having an inservice left knee injury, they are not competent 
evidence to provide an opinion as to the etiology of his 
current left knee disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran statements are not competent 
evidence to establish that his current left knee disorder is 
the result of any injury to his knees over three decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current left knee disorder to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  This lack of 
cognizable evidence is particularly dispositive as multiple 
inservice physical examinations found the veteran's lower 
extremities to be normal.  Moreover, the first medical 
evidence of record noting any complaints or treatment for a 
left knee disorder is dated in 1995, over eighteen after his 
period of service had ended.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no competent evidence which 
provides the required nexus between military service and the 
issue on appeal, service connection for a left knee disorder 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
absence of competent medical evidence that the veteran's 
current left knee disorder is related to his military 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disorder.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Withdrawn Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  In January 2008, the veteran's 
representative submitted a statement indicating that the 
veteran wished to withdraw his appeal regarding the issue of 
an increased initial disability rating for his service-
connected hearing loss.  38 U.S.C.A. § 7105(d)(5); see 38 
C.F.R. § 20.204(b).  Accordingly, this issue is no longer in 
appellate status.


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

Service connection for a left knee disorder is denied.

The appeal as to the issue of an initial evaluation in excess 
of 10 percent for bilateral hearing loss is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


